Gilbert, J.
1. Construing together the application and the certificate as
constituting the contract between the parties, the'change in the by-laws requiring, the assessment to be paid by the plaintiff was not a breach of the contract. Union Fraternal League v. Johnston, 124 Ga. 902 (2) (53 S. E. 241).
2. The case of Order of Railway Conductors v. Clark, 159 Ga. 390 (125 S. E. 841), and others cited, were based upon facts materially differing from the facts of this case. In the Ciarle case the complaining member was “without just cause or legal warrant expelled from the order.” That decision and the cases cited therein were based upon a repudiation of the contract of insurance by the order. Here there was no such repudiation, and the complaining member has the same right as all others similiarly situated to continue his contract under the amended by-laws. Judgment affirmed.

All the Justices concur.

Roy Lewis, for plaintiff.
Anderson, Crenshaw & Hansell, for defendant.